Exhibit 10.5

 

FIRST AMENDMENT TO SUPPORT SERVICES AGREEMENT

 

This First Amendment to Support Services Agreement (the “First Amendment”) is
entered into as of October 1, 2012, and amends that certain Support Services
Agreement dated August 10, 2012 (the “Agreement”) by and between OCWEN MORTGAGE
SERVICING, INC., a United States Virgin Islands corporation (together with its
parent and subsidiaries “Ocwen”) and ALTISOURCE SOLUTIONS S.À R.L., a limited
liability company organized under the laws of the Grand Duchy of Luxembourg
(together with its parent and subsidiaries “Altisource”).

 

Recitals

 

WHEREAS, pursuant to the Agreement, Ocwen was to provide certain services to
Altisource and Altisource was to provide certain services to Ocwen; and

 

WHEREAS, Ocwen and Altisource now desire to amend Schedule I and Schedule II to
the Support Services Agreement, as set forth below.

 

Agreement

 

NOW, THEREFORE, in consideration of the mutual covenants made herein, and for
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the parties hereto hereby agree as follows:

 

1.                                      Amendment to Schedule I to the Support
Services Agreement. Schedule I to the Support Services Agreement is hereby
deleted in its entirety and replaced with the version of Schedule I attached to
this First Amendment and incorporated herein by this reference.

 

2.                                      Amendment to Schedule II to the Support
Services Agreement. Schedule II to the Support Services Agreement is hereby
deleted in its entirety and replaced with the version of Schedule II attached to
this First Amendment and incorporated herein by this reference.

 

3.                                      Counterparts. This First Amendment may
be signed in counterparts with the same effect as if both parties had signed one
and the same document.

 

4.                                      Agreement in Full Force and Effect as
Amended. The terms and conditions of this First Amendment shall prevail over any
conflicting terms and conditions in the Agreement. Capitalized terms that are
used in this First Amendment not otherwise defined herein shall have the
meanings ascribed to them in the Agreement. Except as specifically amended or
waived hereby, all of the terms and conditions of the Agreement shall remain in
full force and effect. All references to the Agreement in any other document or
instrument shall be deemed to mean the Agreement as amended by this First
Amendment. The parties hereto agree to be bound by the terms and obligations of
the Agreement, as amended by this First Amendment, as though the terms and
obligations of the Agreement were set forth herein.

 

1

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have caused this First Amendment to be executed
as of the date first written above by their duly authorized representatives.

 

 

 

OCWEN MORTGAGE SERVICING, INC.

 

 

 

 

 

By

/s/ John V. Britti

 

 

Name:

John V. Britti

 

 

Title:

Executive Vice President, Chief Financial Officer, Treasurer

 

 

 

ALTISOURCE SOLUTIONS S.À R.L.

 

 

 

 

 

By

/s/ William B. Shepro

 

 

Name:

William B. Shepro

 

 

Title:

Manager

 

2

--------------------------------------------------------------------------------


 

SCHEDULE I

 

OCWEN-PROVIDED SERVICES

 

Services Provided

 

Service Period

 

Service Fee

FINANCE AND ACCOUNTING

Services Provided:

·                  Corporate Accounting

·                  Accounts Payables

·                  Accounts Receivables

·                  Corporate Secretary Support

·                  Financial Reporting

·                  Payroll Services

·                  Tax

·                  Treasury

 

the Term

 

Fully Allocated Cost

HUMAN RESOURCES

Services Provided:

·                  Benefits Administration

·                  Employee and Contractor On-boarding

·                  Employee Engagement

·                  HR Administration

·                  HR Strategy and Consulting

·                  HRIS Administration and Reporting

·                  Performance Management Platforms

·                  Personnel Files

·                  Recruiting

·                  Salary Administration

·                  Training and Compliance Support

 

the Term

 

Fully Allocated Cost

 

Schedule I to the Support Services Agreement (as amended by the “First Amendment
to Support Services Agreement” dated as of October 1, 2012).

 

Replaces original Schedule I to “Support Services Agreement” dated August 10,
2012.

 

1

--------------------------------------------------------------------------------


 

Services Provided

 

Service Period

 

Service Fee

LAW

Services Provided:

·                  Contract Review Services

·                  Corporate Governance Services

·                  Intellectual Property Maintenance Services

·                  Litigation Management

·                  Regulatory Compliance Services

 

the Term

 

Fully Allocated Cost

RISK MANAGEMENT

Services Provided:

·                  Internal Audit

·                  SOX Compliance and SAS 70

·                  Business continuity and SAS 70

·                  Six Sigma

 

the Term

 

Fully Allocated Cost

OTHER OPERATIONS SUPPORT

Services Provided:

·                  Capital Markets

·                  Modeling

·                  Quantitative Analytics

·                  General Business Consulting

·                  Business Development

 

the Term

 

Fully Allocated Cost

 

2

--------------------------------------------------------------------------------


 

SCHEDULE II

 

ALTISOURCE-PROVIDED SERVICES

 

Services Provided

 

Service Period

 

Service Fee

CONSUMER PSYCHOLOGY

Services Provided:

·                  Scripting Support

·                  Staffing Models

·                  Training Development

·                  User and Task Analysis

 

the Term

 

Fully Allocated Cost

CORPORATE SERVICES

Services Provided:

·                  Facilities Management

·                  Mailroom Support

·                  Physical Security

·                  Travel Services

 

the Term

 

Fully Allocated Cost

FINANCE AND ACCOUNTING

Services Provided:

·                  Accounting Services and Reporting

·                  Accounts Payables

·                  Accounts Receivables

·                  Corporate Secretary Support

·                  Financial Reporting

·                  Payroll Services

·                  Tax

·                  Treasury

 

the Term

 

Fully Allocated Cost

 

Schedule II to the Support Services Agreement (as amended by the “First
Amendment to Support Services Agreement” dated as of October 1, 2012).

 

Replaces original Schedule II to “Support Services Agreement” dated August 10,
2012.

 

1

--------------------------------------------------------------------------------


 

Services Provided

 

Service Period

 

Service Fee

HUMAN RESOURCES

Services Provided:

·                  Benefits Administration

·                  Employee and Contractor On-boarding

·                  Employee Engagement

·                  HR Administration

·                  HR Strategy and Consulting

·                  HRIS Administration and Reporting

·                  Performance Management Platforms

·                  Personnel Files

·                  Recruiting

·                  Salary Administration

·                  Training and Compliance Support

 

the Term

 

Fully Allocated Cost

RISK MANAGEMENT

Services Provided:

·                  Internal Audit

·                  SOX Compliance and SAS 70

·                  Business continuity and SAS 70

·                  Six Sigma

 

the Term

 

Fully Allocated Cost

 

2

--------------------------------------------------------------------------------


 

 

Services Provided

 

Service Period

 

Service Fee

OTHER OPERATIONS SUPPORT

Services Provided:

·                  Capital Markets

·                  Modeling

·                  Quantitative Analytics

·                  General Business Consulting

·                  Business Development

 

the Term

 

Fully Allocated Cost

 

3

--------------------------------------------------------------------------------